Grant, J.
(dissenting). I cannot concur in that part of my Brother Moore’s opinion wherein he approves the following charge of the court:
“In considering the question as to whether the plaintiff was engaged in any profession, employment, or exposure not rated in the policy as a preferred occupation at the time he lost his hand, I charge you that engaging in an occupation on the part of the person insured against injury by accident does not mean a casual engaging, such as most men do, or may do, or may resort to during the intervals of time when their usual employment does not engage them, but rather to engaging in such employment as a usual business'; and, even though you find that the plaintiff incidentally engaged • in sawing off blocks from boards at the time he lost his hand, you would not, for that reason, be required to find that he was injured while engaged in a profession, occupation, or exposure not rated in the policy as a preferred occupation. The language of this condition of the policy must meet with a reasonable construction at yoúr hands. If the plaintiff was actually engaged in sawing blocks at the time he lost his hand, it will then- be a question of fact for you to determine whether this act was one that pertained incidentally to his regular occupation, or whether it pertained to that more hazardous occupation not classed as preferred, with the burden of proof on this issue upon the defendant. In determining this question you can and should take into consideration whether, under the evidence,. the plaintiff was engaged, if you find he was engaged, at the time of the injury, in sawing blocks for his own use, or whether he was engaged in sawing blocks for some one else; and *209if you find from the evidence and circumstances surrounding the case, as shown to you here in the evidence, that the sawing off of these blocks was for his own use, and if you find that the plaintiff, sawing them off at the time he lost his hand, was incident to his ordinary occupation, you will be at liberty still to find for the plaintiff. Nearly every man, whatever his occupation, in the ordinary affairs of life occasionally does an act or thing in connection with his ordinary avocation which might also pertain to some other occupation. For instance, the man insured in this company as a bank cashier might, while engaged in chopping his own firewood, accidentally cut his foot with an ax, and still it would not necessarily follow that he had changed his occupation from a bank cashier to a woodchopper. This chopping his own wood could be an incident to his occupation as a bank cashier, although it might also be an incident to the occupation of wood chopping. The same rule would hold in regard to sawing off blocks from a board. A man insured as a bank cashier might, for his own use, desire or engage in sawing off blocks from a board, and still it would not necessarily follow that for that reason he had changed his occupation, or was engaged in an act pertaining to a profession, occupation, or exposure not classed in this policy as a preferred occupation.”
The policy of insurance prohibited plaintiff from engaging “in any profession, employment, or exposure not herein rated as a preferred occupation.” I recognize the rule that such a policy is not avoided when the insured engages in those acts which are common to those engaged in the occupations referred, to, or, in other words, are common to mankind. As the learned circuit judge said, the plaintiff might chop his own firewood, he might saw off blocks from a board with a wood or hand saw, but it is different when he, goes into a dangerous place and assumes to run a dangerous machine with which he is unfamiliar. Plaintiff might, without avoiding his policy, go out in his row boat; but if he should deliberately undertake to shoot a dangerous rapids he would voluntarily expose himself in a manner not authorized by his policy. A man may enter his own manufactory, or that *210of another, to observe the engine or other machinery, without avoiding such a policy; but if he should undertake to manage the engine, either for pleasure or business, he would then become “ engaged in an exposure ” prohibited. Fishing, hunting, boating, wood chopping, and many other like acts which men usually do are not prohibited by these policies; but the rule cannot be extended to include every danger and risk to which the insured may see fit to expose himself. This case is parallel to Knapp v. Accident Ass’n, 53 Hun, 84, wherein the plaintiff was attempting to operate a buzz-saw. The court said: ‘ ‘ The work of operating a buzz-saw is proverbially dangerous, and is probably not less so when engaged in for amusement than when practiced as a business or occupation.” It appears to me contrary to reason to hold that an insured may, for amusement or temporary utility, expose himself to a risk far more dangerous to him than to one who is engaged in the business. The court should have instructed the jury that if this injury occurred while he was using the saw he could not recover. Counsel cite the case of Hess v. Van Auken, (Com. Pl.) 32 N. Y. Supp. 126,—another case growing out of this same accident. This point, however, was not involved in that case. The contrary request was preferred in that case, and refused. The ruling was sustained upon the ground that there was no evidence upon which to base it. That is not this case. There was evidence from which the jury might have found that plaintiff was injured while using the saw.
For this error I think the case should be reversed, and a new trial ordered.